Clark, J.
The parties were partners in a restaurant business. Plaintiff was wrongfully excluded by defendant, who took over the assets. Plaintiff filed bill for accounting, dissolution, and other relief. He had decree. Defendant appeals.
The trial judge found the value of the partnership assets to be $3,000. This is challenged. The finding of value is within the evidence and not against the preponderance thereof, and therefore is permitted to stand. No other question merits discussion.
Affirmed, with costs to plaintiff.
McDonald, C. J., and Potter, Sharpe, North, Pead, Wiest, and Butzel, JJ., concurred.